


110 HR 4556 IH: To extend and modify the temporary suspension of duty on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4556
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  Iminodisuccinate.
	
	
		1.Iminodisuccinate
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is
			 amended—
				(1)in heading
			 9902.29.83—
					(A)by striking
			 subheading 3824.90.91 and inserting subheading
			 3824.90.92; and
					(B)in the effective period column, by striking
			 the date contained therein and inserting 12/31/2011; and
					(2)in heading
			 9902.38.10—
					(A)by striking
			 subheading 3824.90.91 and inserting subheading
			 3824.90.92; and
					(B)in the effective period column, by striking
			 the date contained therein and inserting 12/31/2011.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
